DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuo et al. (US 2015/0253468 A1) in view of Cao et al. (US 2019/0011619 A1) and Ke et al. (US 2004/0197550 A1).
Re claim 6, Zuo et al. discloses a display panel comprising a polarizing sheet (4), comprising a supporting layer (42) with a first surface and a second surface opposite to the first surface; a polarizing layer (43) disposed on the first surface of the supporting layer; and an electrically conductive layer (9) arranged on a topmost layer of the polarizer sheet (paragraph 0024) and disposed on a surface of the polarizing layer (43) opposite to another surface of the polarizer layer facing the supporting layer, wherein the polarizing layer is located between the electrically conductive layer and the supporting layer (42).  Zuo et al. discloses that the electrically conductive layer “may be provided on any layer of the aforementioned respective layer of the second polarizing sheet” (paragraph 0024). Therefore, the electrically conductive layer may be disposed on the top most layer (45) of the polarizing sheet (4).  Zuo et al. also discloses a color filter substrate (2), disposed on a surface of the polarizing sheet on which an adhesive layer (41) is disposed; an array substrate (1) disposed on a surface of the color filter substrate opposite to another surface of the color filter substrate facing the polarizer sheet; and a silver adhesive layer (8) disposed between a surface of the electrically conductive layer of the polarizer sheet and a surface of the electrically conductive pad of the array substrate (paragraph 0025), wherein one end of the silver adhesive layer extends to the top most layer of the polarizer sheet and is arranged directly on the electrically conductive layer (paragraph 0025).   Zuo et al. discloses that the electrically conductive layer is connected to the pad region by the silver adhesive layer (8) (paragraph 0025). Therefore, since Zuo et al. discloses that the electrically conductive layer may be arranged on a topmost layer of the polarizer sheet (paragraph 0024), the silver adhesive layer, to connect the electrically conductive layer to the pad region, must extend to the topmost layer of the polarizer sheet.  Zuo et al. does not disclose the device wherein the electrically conductive layer is made of a mixed material comprising electrically conductive material, cellulose triacetate and a heat curing material.  
Cao et al. discloses that an electrically conductive layer (02) is made of a mixed material comprising electrically conductive material, and cellulose triacetate (paragraph 0050).  Ke et al. discloses a device wherein the electrically conductive material also comprises a heat curing material (paragraphs 0017-0018)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the electrically conductive layer is made of a mixed material comprising electrically conductive material and cellulose triacetate since doing so would enable for the protective film to also function to conduct electrostatic charges away, thereby reducing the number of required layers (paragraph 0050).  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the electrically conductive layer is made of a mixed material including a heat curing material since one would be motivated to fasten the resin (paragraph 0009). 
Zuo et al. also does not disclose the device wherein the adhesive is pressure sensitive. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device comprising a pressure sensitive adhesive since employing a pressure sensitive adhesive layer is well known in the art as an effective and efficient way of bonding two layers together. 
Additionally, Zuo et al. does not disclose the device wherein the conductive pad is disposed on a surface of the array substrate opposite to another surface of the array substrate
 facing the polarizer sheet, wherein another end of the silver adhesive layer extends to a top surface of the array substrate. This claim limitation is reasonably interpreted such that the conductive pad is disposed on a surface of the array substrate facing the polarizer, opposite to another surface of the array substrate. This interpretation is consistent with the specifications (paragraph 0036), where it is described that that electrically conductive pad is disposed on a top
surface of the array substrate.
Cao et al. discloses a device wherein an electrically conductive pad (107) is disposed on a
surface of the array substrate (104) opposite to another surface of the array substrate facing polarizing sheet (101), wherein another end of the silver adhesive layer (105) extends to a top surface of the array substrate.
It would have been obvious to one having ordinary skill in the art before the effective
filing date of the invention to employ the device wherein the electrically conductive pad is
disposed on a surface of the array substrate opposite to another surface of the array substrate
facing the polarizer sheet, wherein another end of the silver adhesive layer extends to a top surface of the array substrate since one would be motivated for the electrically conductive pad to be supported by the array substrate. 
Re claim 8, Zuo et al. does not disclose the device wherein a shape of the polarizer sheet is the same as a shape of the color filter substrate; and wherein and a side of the polarizer sheet is aligned with a side of the color filter substrate.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein a shape of the polarizer sheet is the same as a shape of the color filter substrate; and wherein and a side of the polarizer sheet is aligned with a side of the color filter substrate since doing so is well known in the art in order to simplify the device by making the layers the same size and shape.
Re claim 9, Zuo et al. does not disclose the device wherein a shape of the array substrate is the same as a shape of the color filter substrate; and wherein and a size of the array substrate is greater than a size of the color filter substrate.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein a shape of the array substrate is the same as a shape of the color filter substrate since doing so is well known in the art to obtain a rectangular display device.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein and a size of the array substrate is greater than a size of the color filter substrate since doing so is well known in the art to accommodate electrical components in a non-display area of a liquid crystal display panel. 
Re claim 10, Zuo et al. discloses the device wherein a middle of the silver adhesive layer (8) is disposed at a side of the polarizer sheet (4) and a side of the color filter substrate (8).  Examiner submits that the middle of the silver adhesive layer may comprise the entire portion of the silver adhesive layer not including the ends since no boundary limits have been claimed.  
Re claim 11, Zuo et al. discloses a display device comprising the display panel (Fig. 2). 

Response to Arguments
Applicant's arguments filed 6/26/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that the cited references do not disclose the features of claim 6, Examiner respectfully disagrees as described in the above rejection of claim 6. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD H KIM/Primary Examiner, Art Unit 2871